Case 0:20-cv-62265-RKA Document 19 Entered on FLSD Docket 01/27/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

  CARLOS BRITO,                                     :   Case No.: 0:20-CV-62265-RKA
  Individually,                                     :
                                                    :
         Plaintiff,                                 :
  v.                                                :
                                                    :
                                                    :
   ARCP RL PORTFOLIO VI, LLC, et al.,               :
                                                    :
        Defendants.                                 :
  _______________________________________ /
                JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

         JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE Plaintiff, CARLOS

  BRITO (“Plaintiff”) and Defendants, ARCP RL PORTFOLIO VI, LLC, and RED LOBSTER

  HOSPITALITY LLC d//b/a RED LOBSTER #0424, (“Defendants”), through their undersigned

  counsel and pursuant to Federal Rule of Civil Procedure 41, dismiss this action, with prejudice

  and with each party bearing their own attorneys’ fees and costs.

  Respectfully submitted

  Dated: January 27, 2021                        By:/S/ Camilo F. Ortega
                                                 Camilo F. Ortega, Esq.,
                                                 Florida Bar No.: 0075387
                                                 ORTEGA LAW GROUP, P.A.,
                                                 2440 SE FEDERAL HIGHWAY
                                                 SUITE M
                                                 STUART, FLORIDA 34994
                                                 Ph: (786) 452-9709
                                                 Fax: (772) 617-6201
                                                 E-Mail: camilo@ortegalawgroup.com
                                                 Service by E-Mail:
                                                 attorneyservice@ortegalawgroup.com
                                                 Counsel for Plaintiff

                                                 By:/S/ Joyce Ackerbaum Cox
                                                 Joyce Ackerbaum Cox, Esq.,
Case 0:20-cv-62265-RKA Document 19 Entered on FLSD Docket 01/27/2021 Page 2 of 2




                                            BAKER & HOSTETLER
                                            200 S Orange Avenue
                                            Suite 2300 P.O. Box 112
                                            Orlando, FL 32802-0112
                                            Ph: 407-649-4000
                                            Fax: 841-0168
                                            Email: jacox@bakerlaw.com
                                            Counsel Defendants

                                    SERVICE LIST
                              CASE NO.: 0:20-CV-62265-RKA

   Service by CM/ECF                           Service by CM/ECF
   Camilo F. Ortega, Esq.,                     Joyce Ackerbaum Cox, Esq.,
   ORTEGA LAW GROUP, P.A.,                     BAKER & HOSTETLER
   2440 SE Federal Highway, Suite M            200 S Orange Avenue
   Stuart, Florida 34994                       Suite 2300 P.O. Box 112
   Ph: (786) 452-9709                          Orlando, FL 32802-0112
   Fax: (772) 617-6201                         Ph: 407-649-4000
   E-Mail: camilo@ortegalawgroup.com           Fax: 841-0168
   Jason F. Valentin, Esq., Of Counsel         Email: jacox@bakerlaw.com
   Of Counsel Direct Telephone Line            Counsel Defendants
   Ph: (914) 618-2653
   E-Mail: jason@ortegalawgroup.com
   Counsel for the Plaintiff




                                         Page 2 of 2
